     Case 1:16-cv-01149-CCC-SES Document 180 Filed 12/17/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

KELLEY O’DONNELL,
                                           FILED ELECTRONICALLY
      Plaintiff,
                                           CIV. ACTION NO. 1:16-CV-1149
      vs.

SUPERINTENDENT ROBERT
SMITH, et al.

      Defendants.

               STIPULATION FOR VOLUNTARY DISMISSAL
                      PURSUANT TO FRCP 41(a)

      Now come the parties, by and through their counsel, and advise the Court

that Plaintiff and the remaining Defendants—Correct Care Solutions, LLC;

Superintendent Robert Smith; Nurse Judith Rowe; Security Captain S. Waltman;

Corrections Officer Raup; and Corrections Officer Stettler—in this matter have

come to an amicable resolution of the claims pertaining to them, and therefore,

stipulate to the dismissal of this action with prejudice under Fed. R. Civ. P.

41(a)(1)(A)(ii).

(Signatures on next page)




                                       1
    Case 1:16-cv-01149-CCC-SES Document 180 Filed 12/17/19 Page 2 of 3



                              Respectfully Submitted,

 WEBER GALLAGHER SIMPSON                           PENNSYLVANIA
 STAPLETON FIRES & NEWBY                     INSTITUTIONAL LAW PROJECT


BY: /s/ David J. Rosenberg                  BY: /s/ Angus Love
  David J. Rosenberg, Esquire                  Angus Love, Esquire
  Benjamin M. Lombard, Esquire                 718 Arch St., Suite 304S
  Four PPG Place, 5th Floor                    Philadelphia, PA 19106
  Pittsburgh, PA 15222                         (215) 925-2966
  (412) 281-4541
                                                 Counsel for Plaintiff
   Counsel for Correct Care
   Solutions, LLC


  PENNSYLVANIA OFFICE OF
    ATTORNEY GENERAL


BY: /s/ Karen M. Romano
   Karen M. Romano, Esquire
   Strawberry Square, 15th Floor
   Harrisburg, PA 17120
   (717) 787-2717

    Counsel for Superintendent
    Robert Smith; Nurse Judith
    Rowe; Security Captain S.
    Waltman; Corrections Officer
    Raup; and Corrections Officer
    Stettler




                                        2
    Case 1:16-cv-01149-CCC-SES Document 180 Filed 12/17/19 Page 3 of 3



                        CERTIFICATE OF SERVICE

      I, David J. Rosenberg, Esquire, hereby certify that on this date a true and
correct copy of the foregoing STIPULATION FOR VOLUNTARY
DISMISSAL PURSUANT TO FRCP 41(a) was sent by CM/ECF Notice to all
counsel of record.



                                          /s/ David J. Rosenberg
                                     David J. Rosenberg, Esquire

Dated:            December 17, 2019




                                       3
